The Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint. The defendant failed to establish, prima facie, that the infant plaintiff was engaged in age-appropriate activity at the time of the accident (cf. Troiani v White Plains City School Dist., 64 AD3d 701 [2009]; Newman v Oceanside Union Free School Dist., 23 AD3d 631 [2005]), that he was adequately supervised (see Ferrill v Board of Educ. of Cent. School Dist. No. 1, 6 AD2d 690 [1958]), and that it maintained the playground in a reasonably safe condition (see generally Miller v Kings Park Cent. School Dist., 54 AD3d 314 [2008]; Botti v Seaford Harbor Elementary School Dist. 6, 24 AD3d 486 [2005]). Since the defendant failed to satisfy its initial burden of proof, it is unnecessary to analyze the sufficiency of the plaintiffs’ opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Dillon, J.E, Leventhal, Chambers and Austin, JJ., concur.